NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JUAN M. MORALES,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent.
2012-3004
Petiti0n for review of the Merit SystemS Pr0tecti0n
B0ard in case n0. DA3330110112-I-1.
ON MOTION
0 R D E R
Juan M. M0ra1es moves for leave to proceed in forma
pauperis
Up0n consideration there0f,
IT ls OR1)ERED THAT:
The motion is granted

MORALES V. DHS
UCT 14 2011
cc: Juan M. M0ra1es
S
Jeanne E. Davids0n, Esq.
21
2
FOR THE COURT
lsi J an HorbaIy
Date Jan Horba1y
C1erk
U.S. 009 R`FD
ms sane
0CT
1
§'\1l”
1-bn
;>`°=
§§
=5
='-11
ca
3
14 2011
.|AN HORBALY
C|.ERl1